PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.315, we affirm. Appellant has appealed an order denying his Motion for Discharge for a speedy trial violation. The violation he challenges relates to his 1987 conviction to which he pled nolo contendere and was sentenced to a term of imprisonment. He cannot now raise the issue to overturn this conviction. Any violation of the speedy trial rule should have been raised in a direct appeal from his conviction and sentence. Having failed to so raise it, appellant is precluded from challenging his conviction at this time. Even if we were to consider this a motion for post-conviction relief, it is untimely. See Fla. R.Crim. P. 3.850(b).
Affirmed.
WARNER and FARMER, JJ., and OWEN, WILLIAM G, Jr., Senior Judge, concur.